-—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 9, 1993, which, upon reconsideration, adhered to its prior decision ruling, inter alia, that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Although claimant informed his employer that he had to go away and was therefore unable to work for approximately three weeks, he was away only a few days. Claimant never contacted his employer upon his return and he was therefore not put back on the schedule. Claimant’s actions in absenting himself from work constituted an abandonment of his job. Under the circumstances presented, the Board’s conclusion that claimant voluntarily left his employment without good cause is supported by substantial evidence and must be upheld.
Cardona, P. J., White, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.